Citation Nr: 0033220	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-19 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, wherein the veteran's claim 
for service connection for tinnitus was denied along with his 
claim for a compensable evaluation for hearing loss.  In the 
veteran's Notice of Disagreement dated in May 1999, he 
expressed his desire to withdraw the appeal regarding a 
compensable evaluation for hearing loss, but to continue his 
appeal of the denial of service connection for tinnitus.


REMAND

Prior to determining the veteran's claim for service 
connection for tinnitus, VA must ensure that it has fulfilled 
its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

In a letter dated April 1999, the veteran asserted that while 
serving in Vietnam he was a passenger on many military 
aircraft and did not have the benefit of ear protection from 
October 1965 to May 1967.  He also stated he was in a number 
of mortar attacks in 1967.  This latter statement warrants 
consideration of the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) with respect to combat veterans.  
Furthermore, according to the veteran, he had accepted the 
ringing in his ears as a part of his hearing loss and had 
never heard of the term tinnitus.

The veteran was granted service connection for noncompensable 
bilateral hearing loss in May 1991.

In January 1999 the RO received the veteran's claim for 
service connection for tinnitus.

In February 1999 the veteran underwent a VA examination for 
the purpose of evaluating his service connected bilateral 
hearing loss.  In the evaluation report, the examiner 
diagnosed the veteran as having tinnitus that is bilateral 
and constant.  Such medical evidence is sufficient to 
establish a current condition; however, another examination 
is required to establish whether this condition is connected 
to service or to the veteran's service connected bilateral 
hearing loss.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with an ear, nose and throat examination 
to determine the etiology of his current 
tinnitus.  Any tests or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
examiner should be asked to review the 
evidence contained in the claims file 
along with a copy of this REMAND, in 
conjunction with the examination of the 
veteran.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
tinnitus is etiologically related to 
noise trauma reported to have been 
sustained during service.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current tinnitus is 
etiologically related to his service 
connected bilateral hearing loss.  The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinions.

2.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for tinnitus taking into 
consideration all of the evidence of 
record.  The RO should also consider the 
provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) pertaining to combat 
veterans.  If the benefit sought is 
denied, a new Supplemental Statement of 
the Case should be issued to the veteran 
and his accredited representative and the 
RO should allow a reasonable amount of 
time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


